 



Exhibit 10.1
Summary Sheet regarding Compensation for Executive Officers

                                                                               
      2006 Bonus Criteria (4)                 2005   Shares of       Corporate/
  Individual/Team         2006 Base   Bonus   Restricted   Bonus   Financial  
Performance Name   Title   Salary (1)   Amount   Stock (2)   Range (3)   Goals  
Goals
Andrew C. Florance
  President & Chief
Executive Officer   $ 405,363     $ 272,473       12,625     0-100%     75 %    
25 %
Frank A. Carchedi
  Chief Financial
Officer & Treasurer   $ 226,455     $ 141,855       3,443     50-80%     60 %  
  40 %
Christopher Tully (5)
  Sr. Vice President Sales & Customer Service   $ 238,680     $ 64,260      
2,967     0-35%     0 %(5)     100 %
Craig Farrington
  Vice President
Research   $ 178,432     $ 93,291       1,952     0-75%     40 %     60 %

 

(1)   All salary increases will be effective as of April 1, 2006.   (2)   The
shares of restricted stock were granted to the executives under the Company’s
1998 Stock Incentive Plan, as amended. The shares vest over a four-year period,
one-fourth on each of April 27, 2007, April 27, 2008, April 27, 2009 and
April 27, 2010. A form of restricted stock agreement has been filed as an
exhibit to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2004 and is incorporated by reference herein.   (3)   The bonus
range represents a percentage of the executive’s base salary.   (4)   The table
sets forth the break down for each executive officer of the percentage of such
officer’s bonus that is based on achievement of corporate/financial goals and
the percentage of such officer’s bonus that is based on achievement of
individual/team performance goals. The criteria that the Committee uses to
determine bonuses include, without limitation, the level of achievement of goals
based on the following criteria: Company revenues, Company earnings, research,
data quality, new and enhanced products, software development, management,
customer service, accounts receivable, human resources, investor relations,
financial reporting and sales. The criteria differ for each of the executive
officers.   (5)   Mr. Tully also has the ability to earn monthly commissions
based on the Company’s monthly net new revenue amounts.

 